Name: Commission Regulation (EEC) No 2468/79 of 29 October 1979 on applications for aid from the European Agricultural Guidance and Guarantee Fund, Guidance Section, for special forestry programmes in certain Mediterranean zones of the Community
 Type: Regulation
 Subject Matter: regions and regional policy;  economic policy; NA;  EU finance;  forestry
 Date Published: nan

 No L 286/14 Official Journal of the European Communities 14. 11 . 79 COMMISSION REGULATION (EEC) No 2468/79 of 29 October 1979 on applications for aid from the European Agricultural Guidance and Guarantee Fund, Guidance Section, for special forestry programmes in certain Mediterranean zones of the Community HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 1 . Applications for aid from the EAGGF, Guidance Section, for special forestry programmes in certain Mediterranean zones of the Community shall contain the information and documents specified in the Annexes to this Regulation . 2 . Applications shall be submitted in triplicate in accordance with the Annexes to this Regulation. 3 . Applications not meeting the requirements set in paragraphs 1 and 2 shall not be considered. 4 . Subject to the submission of forms A, B 1 and B 2 as set out in the Annexes to this Regulation, applications submitted before 15 November 1979 shall also be admissible in the form established in accordance with Regulation No 45/64/EEC (2). Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 269/79 of 6 February 1979 establishing a common measure for forestry in certain Mediterranean zones of the Community ( 1 ) and in particular Article 8 (4 ) thereof, Whereas applications for aid submitted in connection with the common measure for forestry in certain Mediterranean zones of the Community should contain all the information needed for an examination of the programmes according to the criteria in Regulation (EEC) No 269/79 ; Whereas the information should be presented in standardized form to facilitate rapid examination and a comparison of applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure ; Whereas the EAGGF Committee has been consulted on the financial aspects of these measures, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1979. For the Commission Finn GUNDELACH Vice-President (!) OJ No L 38 , 14 . 2 . 1979, p. 1 ( 2 ) OJ No 71 , 6 . 5 . 1964, p . 1117/64 . 14 . 11 . 79 Official Journal of the European Communities No L 286/15 ANNEXA PART 1 Please read explanatory notes and instructions before filling in the application Not to be completed by the applicant No of Special programme 1 . Title of the special programme 2. Applicant 2.1 . Name or business name 2.2 . Road and number or post office box 2.3 . Postal code and town/county 2.4 . Telephone 2.5 . Telex No L 286/ 16 Official Journal of the European Communities 14 . 11 . 79 3 . Responsible agency (Article 9 (2)) 3.1 . Is the responsible agency also the applicant ? No Yes 3.2 . Name or business name 3.3 . Road and number or post office box 3.4 . Postal code and town/county 3.5 . Telephone 3.6 . Telex 3.7 . Legal status 3.8 . Reference numbers of previous applications for aid from the EAGGF, Guidance Section 14 . 11 . 79 Official Journal of the European Communities No L 286/17 4 . General description of the special programme 4 . 1 . Sectors concerned 4.2 . Scheduled dates : Commencement of the work Completion of the work Confirmation that the work will not begin before receipt of aid application by the EAGGF, Guidance Section No Yes 4.3 . Total cost of the special programme (in national currency) 4.4 . Costs in respect of which the aid is requested (in national currency) 4.5 . Aid requested from the EAGGF Guidance Section (in national currency) No L 286/18 Official Journal of the European Communities 14 . 11 . 79 4.6 . Description of the aid applied for 4.6.1 . Aid 1 Origin: Nature : Amount (in national currency) 4.6.2 . Aid 2 Origin : Nature : Amount (in national currency) (Dab (Signature ) 14 . 11 . 79 Official Journal of the European Communities No L 286/19 PART 2 Information provided by the Member State 1 . Favourable opinion 2 . Title of specific programme concerned (Article 2 ) 3 . Agency responsible for forwarding supporting documents (Article 13 (2)) 3.1 . Name or business name 3.2 . Road and number or post office box 3.3 . Postal code and town/county 4 . Description of aid 4.1 . Aid 1 Origin : Nature : No L 286/20 Official Journal of the European Communities 14 . 11 . 79 Legal basis : Amount (in national currency) 4.2 . Aid 2 Origin : Nature : Legal basis : Amount (in national currency) 14 . 11 . 79 Official Journal of the European Communities No L 286/21 5 . Agency to which aid from the Fund is to be paid (Article 13 ( 1 )) 5.1 . Name or business name 5.2 . Road and number or post office box 5.3 . Postal code and town/ county 5.4 . If applicable , bank number and bank account number of the agency responsible for carrying out the programme with his agency 6. An application for this project will not be submitted to the European Regional Development Fund Date Signature and stamp No L 286/22 Official Journal of the European Communities 14 . 11 . 79 ANNEX B 1 . Short description of the Special programme (maximum one page) 2 . Applicant (*): 2.1 . Object of the applicant's main activities 2.2 . Links between the applicant and the special programme 2.3 . Attach, where appropriate :  copy of Memorandum and Articles of Association,  extract from the Trade Register 3 . Agency responsible for carrying out the special programme (Article 9 (2 )) ( 2) 3.1 . Object and scope of the agency's main activities 3.2 . Geographical area covered by these activities 3.3 . Economic situation (where appropriate attach a copy of the balance sheet) 3.4 . Attach, where appropriate :  copy of Memorandum and Articles of Association,  extract from the Trade Register 4 . Description of the present situation 4.1 . Location of the zone covered by the programme 4.2 . Description of the existing situation in the forestry sector 4.3 . Description of the requirements which the programme must meet 5 . Measure proposed 5.1 . General description of proposed measures 5.2 . Detailed technical description of proposed work (attach plans) 5.3 . Geographical location of the work (attach maps) 5.4 . Indication with regard to the land used of their area by type of owner 5.5 . Indication of the economic importance of the programme for agriculture in the region concerned by the programme including the consequences for producers 5.6 . Overall estimate of total cost of work to be given in detail for each category of work provided for in Article 1 1 (2 ) ( indicate basis of calculation and date of estimates) 6 . Proposed financing 6.1 . Complete forms B 1 and B 3 and those of the forms B 2 (a) to ( f) which correspond to the proposed work i 1 ) To be completed only if the applicant is not also the agency responsible for carrying out the programme. (2) To be completed for each agency. The Articles referred to in this Annex are those of Regulation (EEC) No 269/79 . 14 . 11 . 79 Official Journal of the European Communities No L 286/23 6.2 . Where the owners of the land do not contribute to the financing, attach confirmation from the competent authority certifying that the inclusion of this land in the programme is in the public interest and that the owner is not likely to gain, in the foreseeble future, from such inclusion 6.3 . Desired stages of payment of aid 7. Way in which the following conditions are fulfilled ( 1 ) 7.1 . Insertion in a specific programme 7.2 . Adequate guarantee as regards the effectiveness of special programme 7.3 . Contribution to the improvement of the agricultural structures and in particular the conservation of the soil and water without harming other aspects of the environment 7.4 . Limitation of the disadvantages due to the breaking up of the property when such breaking up constitutes on obstacle to the success of the programme (e. g. cooperation) 8 . Justification of the choice of the region concerned in view of the condition that the special programmes must relate to regions which are experiencing particular difficulties as regards erosion and the saving of the soil and the preference which must be granted to programmes which generally concern an important drainage basin (3). Date and signature ( r) This information can also be supplied by the Member State. No L 286/24 Official Journal of the European Communities 14 . 11.79 B i - PROPOSED FINANCING (Summary) Measure Number of hectares concerned (*) Total cost (2) Public participation (2) Participation by the owners (2) Aid requested (2) Afforestation (B 2 a to be filled in as well ) Improvement ot run down forests (B 2 b to be filled in as well) Related work (B 2 c to be tilled in as well) Fire protection (B 2 d to be tilled in as well) (Surface to be protected) Forest roads (B 2 e to be tilled in as well) Preparatory work (B 2 t to be tilled in as well) Total ( 1 ) in the case ot roads : number ot kilometres concerned. ( 2 ) m national currency . 14 . 11 . 79 Official Journal of the European Communities No L 286/25 B 2 a - PROPOSED FINANCING (by measure and year) Part 1 : Works to be carried out on public property Afforestation (') Number of hectares concerned Total cost (2 ) (3) Public participation (2) Aid requested (2) Year 19 . . Year 19 . . Year 19 . . Year 19 . . Year 19 . . Total (') First indent of Article 11 (2) of Regulation (EEC) No 269/79 . ( 2 ) In national currency . ( J ) Including upkeep during a maximum period of three years after the year of plantation. Part 2 : Works to be carried out on other land Afforestation (') Number of hectaresconcerned Total cost (2 ) ( 3 ) Public participation ( J ) Participation by the owners (2 ) % (4) Aid requested (2 ) Year 19 . . Year 19 . . I Year 19 . . I Year 19 . . I Year 19 . . I Total (') t irst indent of Article 11 (2) of Regulation (EEC) No 269/79 . ( 2 ; In national currency . ( 3 ) Including upkeep during a maximum period ot three years after the year ot plantation. ("} As percentage of total costs. No L 286/26 Official Journal of the European Communities 14 . 11 . 79 B 2 b - PROPOSED FINANCING (by measure and year) Part 1: Works to be carried out on public land Improvement of run down forests (') Number of hectares concerned Total cost ( 2 ) ( 3 ) Public participation ( 2 ) Aid requested (2) Year 19 . . Year 19 . . Year 19 . . Year 19 . . I Year 19 . . I Total ( ; Second indent ot Article 11 (2) ot Regulation (EEC) No 269/79 . ( 2 ) In national currency . ( 3 ) Including upkeep during a maximum period of three years after the year ot plantation. Part 2: Works to be carried out on other land Improvement ot run down forests ( 1 ) Number ot hectares concerned Total cost (2 ) ( 3 ) Public participation ( 2 ) Participation by the owners (2 ) % (4) Aid requested ( 2 ) Year 19 . . | Year 19 . . Year 19 . . Year 19 . . Year 19 . . Total (') Second indent of Article 11 (2) ot Regulation (EEC) No 269/79 . ( 2 ) In national currency . ( 3 ! Including upkeep during a maximum period of three years after the year ot plantation. (4 ) As percentage of total costs. 14 . 11 . 79 Official Journal of the European Communities No L 286/27 B 2 c - PROPOSED FINANCING (by measure and year) Part 1 : Works to be carried out on public land Related work f 1 ) Number of hectaresconcerned Total cost ( 2 ) Public participation ( 2 ) Aid requested (2) Year 19 . . Year 19 . . Year 19 . . Year 19 ... . Year 19 . . Total ( 1 ! Third indent of Article 11 (2) of Regulation (EEC) No 269/79 . (?) In national currency. Part 2: Works to be carried out on other land Related work ( J ) Number of hectares concerned Total cost ( J ) Public participation ( 2 ) Participation by the owners (2 ) % ( 3) Aid requested ( 2 ) Year 19 . . Year 19 . . Year 19 . . Year 19 . . Year 19 . . Total ('! Third indent of Article 11 (2 ) of Regulation (EEC) No 269/79 . (-i In national currency . As percentage of total costs . No L 286/28 Official Journal of the European Communities 14. 11 . 79 B 2 d - PROPOSED FINANCING (by measure and year) Fire protection (M Number of hectares concerned (Area to be protected) Total cost (2 ) Publicparticipation (2) Aid requested (2 ) Year 19 . . Year 19 . . Year 19 . . Year 19 . . &gt; Year 19 . . Total ¢ (!) Fourth indent of Article 11 (2) of Regulation (EEC) No 269/79 . ( 2 ) In national currency. B 2 e - PROPOSED FINANCING (by measure and year) Forest roads i1 ) Number of kilometres concerned Total cost (2 ) Public participation (J ) Aid requested (2 ) Year 19 . . Year 19 . . Year 19 . . Year 19 . . Year 19 . . Total ( ') Fifth indent of Article 11 (2) of Regulation (EEC) No 269/79 . (-) In national currency . 14 . 11 . 79 Official Journal of the European Communities No L 286/29 B 2 f - PROPOSED FINANCING (by measure and year) Preparatory work (*) Total cost (2 ) Public participation (2 ) Aid requested (2) Year 19 . . Year 19 . . Year 19 . . Year 19 . . Year 19 . . Total ( 1 ) Sixth indent of Article 11 (2) of Regulation (EEC) No 269/79 . ( 2 ) In national currency . B 3  FINANCIAL PLAN FOR THE SPECIAL PROGRAMME L Date / / 3.1 . Beneficiary's contribution (3) of which : 3.1.1 . Own funds 3.1.2 . Loans (*) 3.1.3 . Payments in kind and work on own account 3.2 . Member State's contribution as capital grant 3.3 . Other contributions 3.4 . Aid requested from EAGGF ' 3.5 . Total financial plan = total investments (2 ) - (') Please indicate source, amount, interest rate, duration and repayment terms of each loan below. Also indicate rate and length of interest subsidies , if any, and the subsidizing body. Confirmations must be included in each case . ( 2 ) The amount in 3.5 must correspond to the amount indicated in Annex A, part I , at 4.4. ( 3 ) Give the breakdown by different category of proprietor (private, public and semi-public). No L 286/30 Official Journal of the European Communities 14 . 11 . 79 EXPLANATORY NOTES AND INSTRUCTIONS FOR COMPLETION OF APPLICATIONS Preliminary remarks Regulation (EEC) No 2468/79 is designed to provide as precisely as possible information which the Commission needs in order to decide on the applications for subsidy according to the conditions and criteria of Regulation (EEC) No 269/79 . Taking account of the multitude of situations this method cannot provide for each individual case or particularity. There will , therefore, be cases where certain information is not available or does not fully explain a particular situation or an individual case . In these cases , the reasons why it is impossible to give a reply to certain questions should be given on a separate sheet. The applicant may also attach supplementary explanations to each reply for which he considers it necessary to explain fully the circumstances of his situation and/or application. ANNEX A General instructions ( recipient zones with spaces ) (a) The applicant should complete from line 2 to line 4.2 of the first part only . Do not fill in the right hand column of each page. (b ) The number of characters relating to one piece of data (including intermediate spaces) should not exceed the number of spaces provided for on the form. Abbreviations may be used ( e . g. COOP, Ltd . . .). One character only should be written in each space . ( c) With exception of amounts , information entered on the line provided should begin with the first space on the left. ( d) Amounts :  amounts should be entered in national currency without decimal points,  the triangles are used to seperate milliards, millions and thousands,  amounts should be entered beginning with the last space on the right. Example : £ 10 000 Explanatory notes to the various headings ( J ) PART 1 2 . Applicant To be filled in only if the applicant is not also the agency responsible for carrying out the special programme. 3 . Agency responsible for carrying out the programme If there are several agencies, the information for heading 3 is to be given for each on a separate sheet. 3.1 . Circle the correct reply. 3.7 . For example : cooperative, commune, limited company, etc. 3.8 . The numbers of projects or of special programmes assigned by the Fund staff. If there are more than four numbers, mention them afterwards at the bottom of the page. ( a ) Paragraph numbers correspond to the headings on the form. Articles referred to in this Annex are those of Regulation (EEC) No 269/79 . 14 . 11 . 79 Official Journal of the European Communities No L 286/31 4. General description of the project 4.1 . Each special programme will necessarily fall within one of the following categories : afforestation, improvement of run down forest, construction of forestry roads, others . Where a special programme combines several categories, mention each category concerned. 4.2 . Enter the month and year Example : /0/4 A 7/8 / Circle the correct reply for the confirmation. Special programmes on which work was started before receipt of the application by the Commission do not qualify to receive a subsidy from the Funds. 4.6 . Origin : State, commune. Nature : capital subsidy, subsidized loan, interest subsidy. Amount : to be completed only for capital grants . If there are more than two aids, attach an extra page. The grant of aid must be confirmed by the competent authorities before forwarding the application to the Commission. PART 2 Data provided by the Member State 5 . If there is more than one agency, provide the information for each .